DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
In the response dated 4/7/2022, Applicant elected without traverse the species: adenocarcinoma, carcinoma, or lymphoma and toxin containing cells delivered to the tumor.
A search of the elected specifies did not result in identification of prior art.  As such, the additional species of skin wound with epithelial and fibroblast cells was also search.
Claims 28-39 are under consideration in this office action.

Claim Objections
Claim 35 is objected to because of the following informalities:  The claims recites the following series which is grammatically incorrect: “an antibody, or antibody fragment, or protein, or sugar fragment”.  Amending the recitation to state, “an antibody, antibody fragment, protein, or sugar fragment” would be remedial.  Appropriate correction is required.
Claim 36 is objected to because of the following informalities:  The claims recites the following series which is grammatically incorrect: “injection or infusion or surface application”.  Amending the recitation to state, “injection, infusion, or surface application” would be remedial.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: Claim 28 recites “a condition selected from selected from cirrhosis, heart failure, adenocarcinoma, carcinoma, lymphoma, skin wounds, stroke, and spinal cord injury.”  The listed species of conditions impact different tissues, have different causes, different etiologies, and different pathologies.  As such, the list of conditions does not share a substantial feature and/or a common use that flows from the substantial feature. In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).
Claims 29-39 depend upon independent claim 28.  As such, the indefiniteness issue above is also applicable to these dependent claims.
Claim 37 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: Claim 37 has the same issue as discussed above and also list treatments with functionally and structurally different cell types as a result. Therefore, the Markush language is improper because the listed species lack a shared structure feature and/or a common use that flows from the substantial structural feature.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28, 31, 32, 38, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 of U.S. Patent No. 9,833,517. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims disclose a species of the instant claims.
Regarding claim 28, patent claims 12 administers to a target tissue of an animal a magnetic nanoparticle comprising cell comprising an ocular cell or optic nerve cell having at least one magnetic nanoparticle bound, affixed, or attached to the cell, said animals having been diagnosed with a disease or disorder selected from retinal degeneration, retinal ganglion cell degeneration, corneal endothelial cell degeneration, corneal epithelial degenerations, and ocular cancer and applying a magnetic field to dais target tissue such that the magnetic nanoparticle comprising cells is delivered to specific regions of said target tissue, wherein the target tissue is eye tissue.  Patent claim 12 specifies that the disease is ocular melanoma or ocular lymphoma.  Thus, patent claims 28 discloses a species of instant claim 28.
Regarding claim 31, patent claim 12 species that the magnetic nanoparticle has a diameter of no more than about 500 nm.  Thus, patent claim 12 discloses a species of instant claim 31.
Regarding claim 32, patent claim 12 discloses about 500nm.  200nm is with this range of about 500nm.  Thus, patent claim 12 renders claim 32 obvious.
Regarding claims 38 and 39, patent claim 12 discloses a human, which encompasses the limitations of a mammal (claim 38) and a human (claim 39).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 25-35, 38, and 39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by El haj (WO 2004/000369 of record in IDS 12/14/2020).
Regarding claim 28, El Haj discloses that they magnetically manipulate a cell by directly associating a magnetisable particle with a cell. In particular, the particle can be directly attached to the cell by an antibody, enzyme, etc... (p. 3, line 25 top. 4, line 11). El haj discloses that the particle can be a nanoparticle (p. 7, lines 11-14). These disclosures encompass the limitations of a magnetic particle-comprising cell having at least one magnetic nanoparticle affixed to the surface of the cell.  El haj discloses an in vivo method for delivering a cell to a target tissue by administering the above described cell associated with a magnetized particle to a patient and remove (i.e. outside the body) manipulation of the administered cells using a magnetic field (p. 5, lines 1-3; p. 8, lines 35 to p. 9 line 6). These discloses encompass administering the magnetic particle-comprising cell to an animal and applying a magnetic field to said target tissue under conditions such that the magnetic particle comprising cell is delivered to specific regions of said target tissue.  El haj discloses that the method may be a method of regenerating tissue in need thereof, such as skin (i.e. skin wounds) and wound healing and tissue adhesion (p. 14, lines 5-25)  These disclosures expressly disclose a method of delivering a cell to a target tissue (skin or skin wound) in an animals having a skin wound.  Thus, El haj discloses express embodiments of claim 28.
Regarding claim 29, El haj expressly discloses the magnetic particles is affixed to the cell surface by means of a cell-surface binding agent ( antibody, enzyme, etc…) as described above.  
Regarding claim 30, El haj discloses an antibody as discussed above.
Regarding claims 31 and 32, El haj discloses the particle can have a diameter size of 5000 nm or less, e.g. from 1 nm to 5000, preferably from 1 nm to 100 nm, more preferably from 1 nm to 100 nm, or from 2 to 10 nm (p. 7, lines 18-21). Thus, El haj expressly discloses that the magnetic particle has a mean diameter of no more than 500 nm (claim 31) or 200 nm (claim 32).
Regarding claim 33, El haj discloses that the particle can be any ferromagnetic form (p. 7, lines 1-15). Thus, El haj expressly discloses the limitations of claim 33.
Regarding claim 34, El Haj discloses that the magnetic nanoparticle can be coated or uncoated (p. 7, lines 23-24). Thus, El haj expressly discloses the limitations of claim 34.
Regarding claim 35, El Haj discloses that the surface coat for antibody, antibody fragment, protein, or sugar fragment binding to a cell as discussed above. Thus, El haj expressly discloses the required limitations of claim 35.
Regarding claim 38 and 39, El Haj discloses that the subject is a mammal, more particularly a human (p. 5, last paragraph).
In conclusion, the prior art of El haj anticipates the claims because it expressly discloses all of the required limitations of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

(1) Claim 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over El haj (WO2004/000369 of record in IDS 12/14/2020).
	El haj expressly teaches the limitations of the claim as discussed above.  El haj does not teach that the magnetic particle comprising cells are administered by injection or infusion or surface application.  However, El haj teaches the use for skin tissue regeneration and wound healing as discussed.  As such, it would have been obvious to an artisan of ordinary skill at the time the invention was made to administer the magnetic particle comprising cell to a skin wound by means well known in the art, which includes injection, infusion, or surface application to the skin wound.  The El haj renders the limitations of claim 36 obvious.

(2) Claim 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over El haj (WO2004/000369 of record in IDS 12/14/2020) in further view of Culiat (US 8,877,176 B2 Pub date:11/4/2014; effective filing date: 9/28/2007).
El Haj teaches the claims as discussed above.  El haj does not teach that the fibroblast and epithelial cells are delivered to the skin.  However, Culiat discloses a method for promoting healing of skin would in a mammal comprising (a) locally administering to the skin wound an effective amount of an autologous or allogeneic cell comprising an expression vector encoding a Nell1 protein, wherein the cell of step (a) expresses the Nell1 protein and is selected from the group consisting of an endothelial cell, epithelial cell, fibroblast, myoblast, satellite cell, skeletal muscle cell, and adult stem cell, and wherein said Nell1 protein has an amino acid sequence having at least 90% sequence identity to SEQ ID NO: 1, 3, or 5 and stimulates differentiation of precursor cells to maturity, thereby promoting healing of the skin wound (claim 14 in col 31).  
Therefore, at the time the invention was made it would have been obvious to an artisan of ordinary skill to deliver fibroblast and epithelial cells, as taught by Culiat, to the skin wound in the method of El Haj to predictably arrive at the limitations of claim 37.  An artisan would have a reasonable expectation of success in administering fibroblast and epithelial cells to a skin wound because the ability to delivery cells to a skin wound was successfully established in the prior art, as demonstrated by Culiat.  Further, an artisan would be motivated to include delivery of fibroblast and epithelial cells, as described by Culiat, to the skin wound site taught in El haj because Culiat teaches it promotes skin wound healing.  As such, El haj in view of Culiat renders claim 37 obvious. 
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable. The claimed method was known in the art at the time of filing as indicated by El haj in view of Culiat. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.
The following scope of enablement rejection address the elected species of adenocarcinoma, carcinoma, and lymphoma, as well as the additionally search species of skin wounds:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the following:
(A) A method of delivering a cell to a target tissue in an animal comprising a skin wound condition, said method comprising: administering a magnetic particle-comprising cell having at least one magnetic nanoparticle affixed to the surface of said cell to a target tissue in said animal; and b) applying a magnetic field to said target tissue to deliver the magnetic particle-comprising cell to specific regions of said target tissue; and 
, does not reasonably provide enablement for the following:
1)	A method that administers the magnetic particle-comprising cells to any part of the animal other than the target tissue; and 
2)	A method of delivering a magnetic particle-comprising cell expressing a toxin delivering any cell.   
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
1)  The claims recite, “administering said magnetic particle-comprising cell to the animal and c) applying a magnetic field to said target tissue under conditions such that said magnetic particle-comprising cell is delivered to specific regions of said target tissue".  The breadth of this recitation encompasses indirect delivery of the cell to a target cell.  In other words, the claims encompass administering the magnetized cell to a site distal from the target tissue.
	The specification contemplates that the magnetic particle-comprising cell can be administered to a subject by any means known in the art, for example, by injection (locally or systemically), topically, infusion, etc...(p. 13, lines 22-24).  However, the specification fails to provide specific guidance to any of these types of administration and relies upon the teachings and understanding of administrations taught in the prior art.
	The state of the art at the time of the invention teaches that indirect administrations are unpredictable.  For example, the ability to deliver a cell to a particular target tissue via a secondary tissue is hindered by many structural obstacles, such as other cells that are joined cells, extracellular matrix, and general solid tissue obstacles.  An intravenous delivery to a target tissue would be hindered by blood vessel wall serving as a barrier against extravasation of the cell.  Further, an intravenous delivery would not predictable deliver a cell to the brain or testis do to the presence of the blood-brain barrier and the blood-testis barrier.  A topical delivery would fail to predictably deliver a cell to the heart, lungs, liver, gastrointestinal tract, urogenital tract, spleen, etc.. because of the great number of physical tissue barriers, it would have to traverse.  As such an indirect delivery would not predictably result in deliver of a cell to a target tissue.
	 2)	The claims particularly recite the limitations of delivering a cell to a target tissue in an animal with a condition selected from…adenocarcinoma, carcinoma, and lymphoma comprising administering a cell expressing a toxin.  
	The specification provide limited and general guidance to these limitations.  For example, [0020] of the PreGrant publication states, “adenocarcinoma, carcinoma, or lymphoma could be treated by delivery of toxin-containing cells to the malignant tumor”.  Thus, the specification does not provide any working examples or any details or specific features of this method.  Further, the specification solely provide one described use of such a delivery of toxin-containing to treat these listed cancers.  Thus, the specification fails to provide specific guidance to the claimed method. The specification also fails to provide any guidance as to whether or not the cell therapy had any therapeutic effect or any alleviation of symptoms associated with the claimed cancers.  As such, the specification fails to enable a method of delivery with the sole specification disclosed intended use of a treatment.
	At the time of the invention, the art appeared to be a similar stage of developing this technology as disclosed in the application.  For example, in 2008, Kobayashi provides specific guidance to successfully delivering and retaining magnetically labeled-MSC in osteochondral defects of the patellae and capsule around the patellae by applying a magnetic field to the defect sites (See the 102 rejection below for more details).  However, while Kobayashi effectively delivers the cells to the site of defect, Kobayashi fails to provide evidence of any treatment or therapeutic alleviation of symptoms of the defect.  In fact, it was until post-filing that the art reports the beginning findings of a therapeutic effect using magnetic particles guided deliver of a cell to defective tissue.  Cheng (Cheng et al.  Adv. Funct. Mater. 23:272-280, 2013) provides guidance to a peritoneal administration of magnetic-particle labelled MSC in a mouse comprising abdominal skin defected by placing an external magnetic field at the wound site (p. 279, col 1, last paragraph).  Cheng reports that magnetically targeted the MSC to the wound site within 2 weeks and wound healing and repair was accelerated in the wound sites exposed to the magnetic field as compared to wound site not exposed to the magnetic field.  Cheng reports that to the best of their knowledge, this was the first time that in vivo tissue repair by using magnetic field induced stem cell wound targeting is realized in animal experiments (p. 277, col 2, last two paragraphs before the conclusion section).  As such, Cheng demonstrates that methods of treating disorders or diseases using magnet guided cell delivery that were demonstrated to alleviate symptoms of a disease or disorder were not established in the art at the time of the invention.  It was only post-filing that method of assisted tissue repair had been demonstrated and still no demonstration of therapeutic use of this technology has not been documented in the prior or post-filing art.  As such, the art fails supplement the shortcomings of the specification and thus also fails to enable the claimed therapeutic method.
	Thus, claims lack enablement to the full scope of the claims because the specification fails one used for the claimed method, which is treatment.  However, the specification fails to provide specific guidance to the treatment of adenocarcinoma, carcinoma, or lymphoma and fails to alleviate any symptoms associated with the diseases or disorders claimed.  In light of these shortcoming of the specification, the art also fails to enable the claims because at the time of the invention, it too, fails to provide specific guidance to supplement the specification.
Therefore, at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

No claim are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632